ACCEPTED
                                                                           14-15-00030-CR
                                                           FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      10/9/2015 4:03:52 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                          NO. 14-15-00030-CR

                       IN THE COURT OF APPEALS             FILED IN
                                                    14th COURT OF APPEALS
                         FOURTEENTH DISTRICT           HOUSTON, TEXAS
                           HOUSTON, TEXAS           10/9/2015 4:03:52 PM
                                                    CHRISTOPHER A. PRINE
                           MIGUEL MACIAS,                    Clerk
                             APPELLANT

                                  VS.

                         THE STATE OF TEXAS,
                              APPELLEE


                APPEAL FROM THE 427TH DISTRICT COURT
                        TRAVIS COUNTY, TEXAS
                  CAUSE NUMBER D-1-DC-13-301734
               HONORABLE JUDGE JIM CORONADO, PRESIDING


                           STATE’S BRIEF


ROSEMARY LEHMBERG
DISTRICT ATTORNEY
TRAVIS COUNTY, TEXAS

M. SCOTT TALIAFERRO
TEXAS BAR NO. 00785584
ASSISTANT DISTRICT ATTORNEY
DIRECTOR, APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
P.O. BOX 1748
AUSTIN, TEXAS 78767
PHONE: 512.854.3626 FAX: 512.854.4810
EMAIL: scott.taliaferro@traviscountytx.gov
       AND AppellateTCDA@traviscountytx.gov

        THE STATE DOES NOT REQUEST ORAL ARGUMENT
                                     TABLE OF CONTENTS


TABLE OF AUTHORITIES ................................................................................ iv
STATEMENT REGARDING ORAL ARGUMENT ............................................ vi
STATEMENT OF THE CASE ............................................................................. vi
STATEMENT OF FACTS .................................................................................... 2
SUMMARY OF THE ARGUMENTS................................................................... 4
THE STATE’S REPLY TO THE FIRST POINT OF ERROR............................... 5
     THE EVIDENCE IS LEGALLY SUFFICIENT TO PROVE THAT THE
     APPELLANT’S VEHICLE WAS USED OR EXHIBITED AS A DEADLY WEAPON. ........ 5
     1.         Background.................................................................................. 5
     2.         Standard governing legal-sufficiency review ............................... 6
     3.         The definition of “deadly weapon” .............................................. 8
     4.         The evidence is sufficient to support deadly-weapon finding ......11
        a.      The appellant’s use and intended use of his car...........................12
        b.      The car was capable of causing death or serious injury ...............17
     5.         Conclusion..................................................................................19
THE STATE’S REPLY TO THE SECOND POINT OF ERROR.........................20
     THE TRIAL COURT DID NOT ABUSE ITS DISCRETION WHEN IT OVERRULED
     THE APPELLANT’S OBJECTION TO THE TESTIMONY OF SGT. JONES. .................20
     1.         Background.................................................................................20
     2.         Standard governing admission of expert testimony at trial ..........24
     3.         Standard governing appellate review ..........................................25
     4.         The trial court did not abuse its discretion...................................26
        a.      Jones was qualified to provide expert testimony .........................27
           i.   The first criterion ........................................................................29
           ii. The second criterion....................................................................31
           iii. The third criterion .......................................................................33
           iv. The trial court did not err ............................................................35
        b.      Tire mark analysis was an appropriate for expert testimony........35
        c.      The expert testimony was relevant ..............................................37
        d.      No abuse of discretion has been shown.......................................37
     5.         Any error was harmless ..............................................................37
     6.         Conclusion..................................................................................41
THE STATE’S REPLY TO THE THIRD POINT OF ERROR ............................42
     THE EVIDENCE IS LEGALLY SUFFICIENT TO ESTABLISH THAT THE
     APPELLANT ACTED EITHER INTENTIONALLY OR KNOWINGLY. ........................42
     1.         Standard governing legal-sufficiency review ..............................42
     2.         Definitions of “intentionally” and “knowingly” ..........................42
                                                      ii
    3.           The evidence is legally sufficient ................................................45
PRAYER ..............................................................................................................49
CERTIFICATE OF COMPLIANCE.....................................................................50
CERTIFICATE OF SERVICE..............................................................................50




                                                          iii
                                   TABLE OF AUTHORITIES
       Cases
Allen v. State, 249 S.W.3d 680 (Tex. App.—Austin 2008) .................................... 7
Alvarado v. State, 912 S.W.2d 199 (Tex. Crim. App. 1995)................................... 6
Amis v. State, 910 S.W.2d 511 (Tex. App.—Tyler 1995, pet. ref’d)......................25
Anderson v. State, 416 S.W.3d 884 (Tex. Crim. App. 2013) .............................8, 43
Asberry v. State, 813 S.W.2d 526 (Tex. App.—Dallas 1991, pet. ref’d)................. 6
Bagheri v. State, 119 S.W.3d 755 (Tex. Crim. App. 2003) ...................................38
Bailey v. State, 46 S.W.3d 487 (Tex. App.—Corpus Christi 2001, pet. ref’d) .......10
Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) .................................6, 39
Brooks v. State, 990 S.W.2d 278 (Tex. Crim. App. 1999) .....................................39
Clayton v. State, 235 S.W.3d 772 (Tex. Crim. App. 2007).............................passim
Conner v. State, 67 S.W.3d 192 (Tex. Crim. App. 2001) ..................................7, 15
Drichas v. State, 175 S.W.3d 795 (Tex. Crim. App. 2005) .............................11, 17
Harnett v. State, 38 S.W.3d 650 (Tex. App.—Austin 2000, pet. ref’d) .................26
Hooper v. State, 214 S.W.3d 9 (Tex. Crim. App. 2007) ......................................... 7
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 5 (1979) ......passim
Johnson v. State, 967 S.W.2d 410 (Tex. Crim. App. 1998) ...................................38
Johnston v. State, 115 S.W.3d 761 (Tex. App.—Austin 2003), aff’d, 145 S.W.3d
215, (Tex. Crim. App. 2004) .............................................................................18
Kelly v. State,, 824 S.W.2d 568 (Tex. Crim. App. 1992).................................25, 35
King v. State, 953 S.W.2d 266 (Tex. Crim. App. 1997) ........................................38
Landrian v. State, 268 S.W.3d 532 (Tex. Crim. App. 2008)..................................44
Lopez v. State, 18 S.W.3d 220 (Tex. Crim. App. 2000).........................................25
Lopez v. State, 628 S.W.2d 77 (Tex. Crim. App. 1982).........................................25
Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997) ...................................8, 43
Mann v. State, 13 S.W.3d 89 (Tex. App.—Austin 2000), aff’d, 58 S.W.3d 132
  (Tex. Crim. App. 2001) .....................................................................................18
Merritt v. State, 368 S.W.3d 516 (Tex. Crim. App. 2012)...............................10, 45
Mills v. State, 440 S.W.3d 69 (Tex. App.—Waco 2012, pet ref’d)....................9, 11
Moreno v. State, 755 S.W.2d 866 (Tex. Crim. App. 1988)..................................7, 8
Newsome v. State, No. 01-14-00834-CR, 2015 Tex. App. LEXIS 7365 (Tex.
  App.—Houston [1st Dist.] July 16, 2015) (not designated for publication) .......19
Patrick v. State, 906 S.W.2d 481 (Tex. Crim. App. 1995)...............................10, 45
Rodgers v. State, 205 S.W.3d 525 (Tex. Crim. App. 2006) ............................passim
Roise v. State, 7 S.W.3d 225 (Tex. App.—Austin 1999), cert. denied, 531 U.S.
895, 121 S. Ct. 225, 148 L. Ed. 2d 160 (2000)......................................................27
Sanders v. State, 119 S.W.3d 818 (Tex. Crim. App. 2003) .................................... 7
Saxton v. State, 804 S.W.2d 910 (Tex. Crim. App. 1991) ...................................... 6

                                                      iv
Vela v. State, 209 S.W.3d 128 (Tex. Crim. App. 2006).........................................25
      Statutes
Tex. Code Crim. Proc. art. 38.04............................................................................ 6
Tex. Penal Code § 1.07 ......................................................................... 9, 10, 11, 17
Tex. Penal Code § 22.01 .................................................................................42, 44
Tex. Penal Code § 22.02 .............................................................................vii, 8, 42
Tex. Penal Code § 6.03 .............................................................................43, 44, 48
     Other Authorities
Brown & Rondon, Texas Rules of Evidence Handbook (2013) .............................25
      Rules
TEX. R. EVID. 104 .................................................................................................25
TEX. R. EVID. 702 ............................................................................... 24, 27, 35, 37
TEX. R. EVID. 705 .................................................................................................35




                                                         v
              STATEMENT REGARDING ORAL ARGUMENT

      The State does not request oral argument. By letter dated September 24,

2015, the Court notified the parties that this case is scheduled for submission

without oral argument on the briefs.


                         STATEMENT OF THE CASE

      The appellant was charged by indictment with committing the offense of

aggravated assault The indictment alleged, inter alia, that the appellant by

threatened a police officer with imminent bodily injury and that he used or

exhibited a deadly weapon during the commission of the offense. CR 14; see Tex.

Penal Code § 22.02(b)(2)(B).

      On November 17, 2013, a jury was sworn and a trial on the merits

commenced. 8 RR 203. The jury returned its verdict on November 20, 2014,

finding the appellant guilty of aggravated assault as alleged in the indictment. 11

RR 6. Later that same day, the appellant pled true to the enhancement allegations,

and the jury assessed his punishment at imprisonment for a term of 32 years. 11

RR 10-11, 27-28.

      On November 20, the appellant filed a motion for new trial and a notice of

appeal. CR 97, 98. A second notice of appeal was filed on December 1, 2014. CR

106. The trial court has certified that the appellant has the right of appeal. CR 94.



                                          vi
                                NO. 14-15-00030-CR

                          IN THE COURT OF APPEALS
                            FOURTEENTH DISTRICT
                              HOUSTON, TEXAS

                                MIGUEL MACIAS,
                                  APPELLANT

                                         VS.

                             THE STATE OF TEXAS,
                                  APPELLEE


                    APPEAL FROM THE 427TH DISTRICT COURT
                            TRAVIS COUNTY, TEXAS
                      CAUSE NUMBER D-1-DC-13-301734
                   HONORABLE JUDGE JIM CORONADO, PRESIDING


                                 STATE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      The State of Texas, by and through the District Attorney for Travis County,

respectfully submits this brief in response to that of the appellant, Miguel Macias.


                            STATEMENT OF FACTS

      On August 31, 2013, Officer Shane Cunningham received a call to respond

to a suspected burglary at the Johnson Supply Company. 10 RR 18-19. He

initially drove past that location in order to assist a sergeant who had stopped a

vehicle nearby. 10 RR 20. When Cunningham passed by the site of the suspected

                                          2
burglary, the appellant and his accomplice (Austin Hanlon) saw Cunningham drive

by. They had just completed the burglary, and it was clear to them that

Cunningham was an Austin Police Department (“APD”) officer. 9 RR 120-21.

      Upon hearing that another officer would assist the sergeant, Officer

Cunningham drove back toward the business to see whether a burglary had

occurred. 10 RR 21. As he approached the site, he saw a man putting something

in the back of a vehicle parked next to the building. 10 RR 21. The burglars were

putting stolen merchandise into the car. 9 RR 120.

      The officer activated his overhead lights as he drove into the parking lot. 10

RR 21. The suspects’ vehicle, which was driven by the appellant, backed up and

hit a dumpster. Id. Anticipating that the suspects would flee in their vehicle,

Officer Cunningham prepared to follow that vehicle. 10 RR 22-23.

      As Cunningham watched, however, the suspect vehicle pulled forward and

hit his police car head-on. 10 RR 22. Cunningham considered the appellant’s

conduct to be a threat, a display of aggression toward him. 10 RR 27, 29. He

radioed to other officers that he had been hit. 10 RR 22. Officer Cunningham then

tried to exit his vehicle. 10 RR 23. He positioned himself “half in and half out” of

the vehicle and aimed his gun at the appellant. 10 RR 26. He yelled at the

appellant and Hanlon to put their hands up. 10 RR 23. Both suspects failed to

comply. 10 RR 38, 10 RR 39.


                                          3
      The appellant’s car then began to push the police car backward. 10 RR 28.

Shocked, the officer realized that he was no longer in control of the vehicle and

that the other vehicle was not stopping. 10 RR 29. His outside foot moved to the

floorboard and his weapon was trained over the hood of the car toward the other

vehicle. Id. He felt threatened. Id. As his car moved backwards, Officer

Cunningham fired at the appellant. 10 RR 30. He fired 15 shots at the driver. 9

RR 26. Officer Cunningham’s patrol vehicle finally came to a stop when the

appellant’s car pushed it into a large oak tree. 10 RR 30


                      SUMMARY OF THE ARGUMENTS

      Point One: In his first point of error, the appellant challenges the

sufficiency of the evidence to establish that his vehicle was used or exhibited as a

deadly weapon during the commission of the offense. That claim lacks merit

because the car, in the manner of its use and intended use, was capable of causing

death or serious bodily injury.

      Point Two: In his second point of error, the appellant claims that the trial

court erred when it overruled his objection to the opinion testimony of a crash

investigator whose testimony was based primarily upon tire marks found at the

crime scene. That point of error should be overruled because the trial court acted

within the scope of its discretion and because any error was harmless.



                                          4
      Point Three: In his third point of error, the appellant claims that the

evidence is insufficient to establish that he acted intentionally or knowingly in

causing his car to strike a police car. That point should be overruled because

circumstantial evidence, viewed in the light most favorable to the State, supports a

rational inference that the appellant acted intentionally or knowingly.


         THE STATE’S REPLY TO THE FIRST POINT OF ERROR

      THE EVIDENCE IS LEGALLY SUFFICIENT TO PROVE THAT THE
      APPELLANT’S VEHICLE WAS USED OR EXHIBITED AS A DEADLY WEAPON.

                              Argument and Authorities

      In his first point of error, the appellant asserts that the evidence “is

insufficient to show Appellant’s vehicle was used or exhibited as a deadly

weapon.” App. Brief at 11.

   1. Background

      In the instant case, the appellant’s conviction for aggravated assault against a

public servant was predicated, inter alia, upon an allegation that the appellant “did

then and there use or exhibit a deadly weapon, to-wit: a motor vehicle, during the

commission of the aforesaid offense…” CR 14. The application paragraph of the

jury charge authorized a conviction only if the jury found that allegation (as well as

others) to be true. See CR 80-81. The jury found the appellant “guilty of the

offense of aggravated assault, as alleged in the indictment” thereby implicitly


                                           5
finding that the appellant had used or exhibited a deadly weapon. CR 83. The

judgment form properly reflects the entry of an affirmative deadly-weapon finding.

CR 101; see Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d).

   2. Standard governing legal-sufficiency review

          When assessing the legal sufficiency of the evidence to support a conviction,

"the relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia,

443 U.S. 307, 319 (1979) (emphasis in original); see Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).          The Court should not review the evidence for

factual sufficiency. See Brooks v. State, 323 S.W.3d 893, 894-95 (Tex. Crim. App.

2010) (abolishing factual-sufficiency review).

          It is well settled that the jury is the exclusive judge of the facts proved, the

weight to be given to the testimony, and the credibility of the witnesses. See Tex.

Code Crim. Proc. art. 38.04; Alvarado v. State, 912 S.W.2d 199, 207 (Tex. Crim.

App. 1995). The jury is free to accept or reject any or all of the evidence presented

by either party. Saxton v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991).

Accordingly, the Jackson standard requires the appellate court to defer to the jury’s

factual determinations and thereby “gives full play to the responsibility of the trier


                                               6
of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.” 443 U.S. 307, 319.

“Under the Jackson standard, the reviewing court is not to position itself as a

thirteenth juror in assessing the evidence. Rather, it is to position itself as a final,

due process safeguard ensuring only the rationality of the factfinder.” Moreno v.

State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). It is not the reviewing court’s

duty to disregard, realign, or reweigh the evidence. Id.

      In short, the task of the appellate court during a sufficiency review is merely

to “determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most

favorable to the verdict.” Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.

2007). Direct evidence and circumstantial evidence are to be treated equally, and

the evidence to be reviewed even includes evidence that was improperly admitted.

Clayton, 235 S.W.3d 772, 778; see Conner v. State, 67 S.W.3d 192, 197 (Tex.

Crim. App. 2001); Allen v. State, 249 S.W.3d 680, 688-89 (Tex. App.—Austin

2008). “The legal sufficiency standard requires the reviewing court to look only at

the evidence supporting the verdict and to presume that any conflicts in the

evidence were resolved in favor of the prosecution.” Sanders v. State, 119 S.W.3d
818, 822 (Tex. Crim. App. 2003); see Jackson, 443 U.S. at 326.




                                            7
      The jury’s verdict must stand unless the reviewing court finds it to be

irrational or unsupported by more than a “mere modicum” of evidence, with such

evidence being viewed in the light of Jackson. Moreno, 755 S.W.2d 866, 867.

   3. The definition of “deadly weapon”

      In the case at bar, the appellant does not mount a broad challenge to the

sufficiency of the evidence. Instead, his claim is limited to the narrow assertion

that the evidence “is insufficient to show Appellant’s vehicle was used or exhibited

as a deadly weapon.” App. Brief at 11. Thus, the resolution of this point of error

hinges upon the definition of the term “deadly weapon.”

      In the instant case, the use or exhibition of a deadly weapon was an element

of the offense of aggravated assault. See Tex. Penal Code § 22.02(a)(2); CR 14

(indictment); CR 80-81 (application paragraph of jury charge). For purposes of a

sufficiency analysis, however, the elements of an offense are defined, not by

reference to the indictment or the jury charge, but instead by reference to a

hypothetically correct jury charge. Anderson v. State, 416 S.W.3d 884, 889 (Tex.

Crim. App. 2013); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

Such a charge is “one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State's burden of proof or

unnecessarily restrict the State's theories of liability, and adequately describes the

particular offense for which the defendant was tried." 953 S.W.2d at 240.


                                           8
       In this case, a hypothetically correct jury charge would track the Penal

Code’s definition of the term “deadly weapon.” The Code defines “deadly

weapon” as including “anything that in the manner of its use or intended use is

capable of causing death or serious bodily injury.”1 Tex. Penal Code §

1.07(a)(17)(B).

       In McCain v. State, 22 S.W.3d 497 (Tex. Crim. App. 2000), the Court of

Criminal Appeals made it clear that, to establish use or exhibition of a deadly

weapon, the State need not prove that the actor intended to cause death or serious

bodily injury. Id. at 503. Instead, the court held that the State need only prove that

the actor intended a use of the object in which it would be capable of causing death

or serious bodily injury. Id.; see also Mills v. State, 440 S.W.3d 69, 73 (Tex.

App.—Waco 2012, pet ref’d) (“The placement of the word ‘capable’ is crucial to

understanding the definition in determining deadly-weapon status applicable to this

case”).

       Referring to the statutory definition of “deadly weapon,” the McCain court

reasoned as follows:

       The statute does not say “anything that in the manner of its use or
       intended use causes death or serious bodily injury.” Instead the
       statute provides that a deadly weapon is “anything that in the manner


       1
         The jury charge in this case utilized that same language, stating, “’Deadly weapon’
means anything that in the manner of its use or intended use is capable of causing death or
serious bodily injury.” CR 79.
                                                9
      of its use or intended use is capable of causing death or serious bodily
      injury.” § 1.07(a)(17)(B)…. The provision's plain language does not
      require that the actor actually intend death or serious bodily injury; an
      object is a deadly weapon if the actor intends a use of the object in
      which it would be capable of causing death or serious bodily injury.
      The placement of the word "capable" in the provision enables the
      statute to cover conduct that threatens deadly force, even if the actor
      has no intention of actually using deadly force.

McCain, 22 S.W.3d 497, 503 (emphasis in original, citation omitted).

      It is well settled that “[i]ntent may … be inferred from circumstantial

evidence such as acts, words, and the conduct of the appellant.” Merritt v. State,

368 S.W.3d 516, 526 (Tex. Crim. App. 2012); see Patrick v. State, 906 S.W.2d
481, 487 (Tex. Crim. App. 1995).

      More specifically, the intent addressed in McCain (i.e., that the actor

intended a use of the object in which it would be capable of causing death or

serious bodily injury) can be inferred where the actor uses the object to inflict

injury. See, e.g., Bailey v. State, 46 S.W.3d 487, 491 (Tex. App.—Corpus Christi

2001, pet. ref’d) (where victim was actually beaten with boards, the appellate court

held, in light of McCain, that “a rational fact finder could conclude that appellant

intended to hit Cassandra with the boards in such a manner that they would be

capable of causing serious bodily injury or death”). Such an intent can also be

inferred where the actor uses the object in a threatening manner. See McCain, 22
S.W.3d 497, 503 (“objects used to threaten deadly force are in fact deadly

weapons”).
                                          10
      The Penal Code definition of “deadly weapon” has been broadly construed.

In Drichas, for example, the Court of Criminal Appeals made it clear that a vehicle

may constitute a deadly weapon based upon the manner of its use:

      Objects that are not usually considered dangerous weapons may
      become so, depending on the manner in which they are used during
      the commission of an offense. A motor vehicle may become a deadly
      weapon if the manner of its use is capable of causing death or serious
      bodily injury. Specific intent to use a motor vehicle as a deadly
      weapon is not required.

Drichas v. State, 175 S.W.3d 795, 798 (Tex. Crim. App. 2005) (citations omitted).

      Significantly, a vehicle may also constitute a deadly weapon based upon the

manner of its intended use. Referring to a pickup truck, one appellate court

emphasized that, under the Penal Code definition, “it is either the use or intended

use of an object which can make it a deadly weapon.” Mills v. State, 440 S.W.3d
69, 73 (Tex. App.—Waco 2012, pet. ref’d) (emphasis in original), citing, inter

alia, Tex. Penal Code § 1.07(a)(17)(B) and McCain, 22 S.W.3d 497, 503.

   4. The evidence is sufficient to support a deadly-weapon finding

      In the instant case, the first point of error should be overruled because the

evidence, viewed in the light most favorable to the State, supports a rational

inference that the appellant’s vehicle was, in the manner of its use or intended use

during the offense, capable of causing death or serious bodily injury.




                                         11
          a. The appellant’s use and intended use of his car

      Here, the jury could reasonably have concluded that the appellant intended

to cause, and did in fact cause, his vehicle to strike and push the police car that was

occupied by Officer Shane Cunningham. After the officer arrived at the crime

scene in a marked patrol car, the appellant backed his car up and hit a dumpster.

10 RR 21-22. The appellant then revved his engine (10 RR 102, 106) and

“accelerate[d] forward,” causing the front of his car to hit the front of the police

car. 10 RR 22, 106. During the trial, Cunningham characterized that strike as “a

pretty good hit.” Id. at 22; see id. at 57. The force of the impact was significant

enough that the officer put out on the radio that he had “been hit.” Id. at 59.

      Viewed in the requisite light, the record supports an inference that the

appellant acted intentionally when he caused his car to strike Officer

Cunningham’s car. The appellant was clearly in a position from which he could

see the police car, because the two vehicles were facing each other when the

incident occurred. Officer Cunningham’s vehicle—a black-and-white police car

with its overhead emergency lights flashing—was clearly visible to the appellant.

See 10 RR 21; State’s Exhibits 1 and 2. The lights were described at trial as “very

bright.” 10 RR 103. Indeed, the record reflects that the appellant saw the police

car, and recognized it as a police car, even before he backed into the dumpster. 9

RR 120-21; 10 RR 104.


                                          12
      The jury could reasonably have concluded that the appellant made no

attempt to avoid the police car as he drove forward. Officer Cunningham testified

that there were multiple access points from which to enter and exit the parking lot.

10 RR 23. He also testified that, before the initial collision occurred, there was

sufficient space between the vehicles for the appellant to turn his car and flee the

scene if the appellant wanted to do so. Id. When the officer initially drove the

police car into the parking lot, he was not attempting to block the path of the

appellant’s car. In fact, Officer Cunningham actually thought that the appellant

was going to flee the scene in his vehicle. 10 RR 57.

      Even though the appellant could have driven away without causing his car to

contact the police car, he did not do so. According to a diagram of the crime

scene, the appellant drove in a nearly straight line from the location of the

dumpster to the site where the two vehicles ultimately came to rest. See State’s

Exh. 84. Officer Cunningham testified that he considered the appellant’s conduct

to be a threat, a display of aggression toward him. 10 RR 27, 29.

      The initial collision was followed by a brief pause in the movement of the

appellant’s car. 10 RR 23, 58. During that pause, Cunningham stepped partially

out of the police car, drew his weapon, and yelled at the two men in the other car,

ordering them to put their hands up. 10 RR 23, 26-28. The officer was “half in

and half out” of the police car at the time. 10 RR 26.


                                          13
      The two suspects initially failed to comply with officer’s order to raise their

hands. 10 RR 37-39. Instead of raising his hands, the appellant caused his car to

move forward again and push the police car backward. 10 RR 28-29, 58. Officer

Cunningham felt threatened and became concerned for his own safety. He was

fearful that he would be hurt or killed. 10 RR 33, 61. He testified, “Well, at this

point I'm moving backwards and not in control of my vehicle and the other vehicle

is not stopping. I'm basically riding with an opened car door. I'm riding the vehicle

backwards. If I fall out of this car now, I could get rolled over under my car, my

door, his car. There are all kinds of bad things that could happen.” 10 RR 28-29.

      Officer Cunningham considered the appellant (the driver of the other car), to

be the immediate threat and began shooting at the appellant in an attempt to stop

that threat. 10 RR 30. He testified, however, that the appellant continued to drive

forward and push the police car backward, even after the officer started shooting at

him. 10 RR 30. The appellant continued pushing the police car until it went over a

curb and was stopped by a large oak tree. 10 RR 30; see State’s Exh. 2. The force

with which the police car was pushed into the tree was such that the trunk of the

car “wrapped around” that tree. 10 RR 30.

      Other evidence supports Officer Cunningham’s testimony that the police car

was “pushed” backward by the appellant’s car. Viewed in the requisite light, the

evidence refutes any notion that the police car was propelled into the tree either by


                                         14
the force of the initial impact or by its own engine. The appellant’s car remained

in contact with the police car even at that final resting place. 9 RR 55; see State’s

Exhibits 1 and 2. At the final resting place of the appellant’s car, tire marks were

found on the ground behind both front tires of that car, which was a front-wheel-

drive vehicle. 9 RR 55. Those tire marks support an inference that the car “was

still attempting to accelerate” at that point.2 Id. Indeed, the jury could reasonably

have concluded that the appellant intended to push the police car either into the

tree or beyond the tree.

       In his brief, the appellant argues that “there was absolutely no testimony that

anyone was actually in danger or harmed by Appellant’s driving.” App. Brief at

12; see id. at 13. That argument ignores all of the evidence addressed above.

Moreover, the appellant’s claim regarding harm fails to give due consideration to

the applicable standard of review. Here, the record reflects that Officer

Cunningham suffered some injuries during this incident. He testified as follows:

              Q. Now, I think you've already testified that you were fearful
       that you could be hurt or killed. Did you [suffer] any injury as a result
       of this incident?



       2
         In his second point of error, the appellant challenges the admission of certain testimony
by Sgt. Jones. Even if it assumed, arguendo, that Jones’s testimony relating to acceleration of
the appellant’s car was not properly admitted, that testimony must still be considered during this
Court’s review of the sufficiency of the evidence. See Conner v. State, 67 S.W.3d 192, 197
(Tex. Crim. App. 2001); Allen v. State, 249 S.W.3d 680, 688-89 (Tex. App.—Austin 2008) (“In
assaying all the evidence under the Jackson standard of review, an appellate court must consider
all evidence, rightly or wrongly admitted, that the trier of fact was permitted to consider”).
                                                15
A. I went to the hospital for an injury to my left leg. And then
     the next morning I guess kind of after you've been in a car accident, so
     to speak, your body feels sore. And I definitely had some bruising to
     my left rib area. And my uniform patrol shirt was ripped and my vest
     was also damaged.
           Q. And no broken bones?
           A. No, sir.
           Q. Just bruises and that sort of thing?
           A. That's correct.
           Q. Including on your leg?
           A. That's correct.
10 RR 33.

      During his testimony, Officer Cunningham was not asked to explain

precisely how, or precisely when during the incident, the bruising to his rib area

occurred. And when asked to pinpoint the object that caused the injury to his leg,

Cunningham was unable to do so:

            Q. You don't know whether that came from the door or the bush
      or anything like that?
            A. I have no idea where it came from.

10 RR 59.

      Nevertheless, the standard of review requires that all of this evidence be

viewed in the light most favorable to the State. See Jackson, 443 U.S. at 319;

Clayton, 235 S.W.3d at 778. Viewed in that light, the evidence supports a finding

that the officer actually sustained injuries to his chest and his leg as a direct

consequence of the manner in which the appellant used his vehicle.

      This evidence likewise supports an inference that the appellant acted with

intent to injure Officer Cunningham. As was pointed out above, an intent to use
                                           16
an object in a manner capable of causing death or serious bodily injury can be

inferred where the actor actually uses the object to inflict injury. See, e.g., Bailey

v. State, 46 S.W.3d 487, 491. Such an intent can also be inferred here by virtue of

the evidence that appellant used his car in a threatening manner. See McCain, 22
S.W.3d 497, 503 (“objects used to threaten deadly force are in fact deadly

weapons”); see, e.g., 10 RR 27, 29, 33, 61.

          b. The car was capable of causing death or serious bodily injury

      As was pointed out above, the central question here is whether the

appellant’s car, “in the manner of its use or intended use [was] capable of causing

death or serious bodily injury.” Tex. Penal Code § 1.07(a)(17)(B) (emphasis

added). “Capability is evaluated based on the circumstances that existed at the

time of the offense.” Drichas, 175 S.W.3d 795, 799.

      In the instant case, the testimony Officer Cunningham supports a finding

that the appellant’s vehicle was in fact capable of causing death or serious bodily

injury. He testified, inter alia, as follows:

      Q. Okay. Now, officer, in your training and experience as a police
      officer, can an automobile be a deadly weapon?
      A. Yes.
      Q. And in the manner of its use on this particular occasion by Mr.
      Macias, did you feel that it was capable of causing death or serious
      bodily injury to you?
      A. I did think that.




                                           17
10 RR 39-40. Consistent with that testimony, Officer Cunningham testified that

he felt threatened, that he was concerned for his safety, and that he was fearful that

he would be hurt or killed. 10 RR 33, 61.

      In addition, Cunningham specifically identified some of the ways in which

the car could have killed him or caused serious injuries:

      I could get rolled over under my car, my door, his car. There are all
      kinds of bad things that could happen.

10 RR 28-29.

      In his brief, the appellant argues that “the State failed to meet the

requirement that it show “that the object have more than a hypothetical capability

of causing death or serious bodily injury.” App. Brief at 13, citing Johnston v.

State, 115 S.W.3d 761, 764 (Tex. App.—Austin 2003), aff’d, 145 S.W.3d 215,

(Tex. Crim. App. 2004); Mann v. State, 13 S.W.3d 89, 92 (Tex. App.—Austin

2000), aff’d, 58 S.W.3d 132 (Tex. Crim. App. 2001).

   That claim, however, lacks merit. Here, the evidence supports a finding that

Officer Cunningham was placed in actual danger. This was not a situation where

the potential or hypothetical danger did not actually exist. See Mann, 13 S.W.3d at

92 (“To sustain a deadly weapon finding requires evidence that others were

endangered, and not merely a hypothetical potential for danger if others had been

present”); compare Johnston, 115 S.W.3d at 764 (“[T]he lit cigarette in this case

could only be capable of causing death or serious bodily injury if used in a manner
                                          18
different from that supported by the record…. The fact that appellant could have

caused serious bodily injury if he had used, or intended to use, the cigarette in a

way other than he actually did does not support a deadly weapon finding.”). See,

e.g., Newsome v. State, 01-14-00834-CR, 2015 Tex. App. LEXIS 7365 (Tex.

App.—Houston [1st Dist.] July 16, 2015) (not designated for publication)

(rejecting appellant’s argument that danger was merely hypothetical, where

appellant claimed that his car “slowly travelling backwards two feet posed no

danger to the officer” who jumped out of the way of the vehicle as it came toward

him).

   5. Conclusion

        Viewed in the light most favorable to the State, the evidence supports a

rational inference that the appellant’s vehicle was, in the manner of its use and

intended use during the offense, capable of causing death or serious bodily injury.

Accordingly, this Court should find the evidence legally sufficient to establish that

the appellant used or exhibited a deadly weapon, i.e., a motor vehicle, during the

commission of the offense. The first point of error should be overruled.




                                          19
           THE STATE’S REPLY TO THE SECOND POINT OF ERROR

       THE TRIAL COURT DID NOT ABUSE ITS DISCRETION WHEN IT OVERRULED
       THE APPELLANT’S OBJECTION TO THE TESTIMONY OF SGT. JONES.

                                Argument and Authorities

       In his second point of error, the appellant asserts, “The trial court abused its

discretion in permitting a police officer to give his opinion as to what transpired in

this case when he had no personal knowledge upon which to base his opinion and

his opinion supplanted the jury’s determination of guilt or innocence.” App. Brief

at 14. The essence of this claim, which relates to the testimony of Sgt. Steven

Jones, is that “Jones was not qualified as an expert” and that his opinion testimony

could only have been admissible as “that of a lay person.” App. Brief at 14. That

premise is flawed, however, because Sgt. Jones did qualify as an expert. The trial

court did not abuse its discretion when it overruled the appellant’s objection to the

admission of Sgt. Jones’s opinion testimony.3

   1. Background

       During the trial, the State called Sgt. Steven Jones as a witness. Jones

testified that, in August 2013, he was a detective with the Austin Police




       3
         To the extent that the appellant complains about the admission of Sgt. Jones’s non-
opinion testimony concerning the existence, location, or condition of tire marks at the crime
scene, that claim lacks merit because Jones has personal knowledge. He actually observed those
marks on the ground when he went to the scene shortly after the incident. While there, he also
saw each vehicle in its final resting place. See 9 RR 46-47.
                                              20
Department’s Vehicular Homicide Unit.4 He told the jury that, when he was with

that unit, he was considered to be “[j]ust a detective” who did “basic crash

investigation.” 9 RR 32. Describing his training, Jones testified as follows:

               Q. Can you just kind of briefly tell the jury what that training
       entailed?
               A. Sure. There's plenty of accident investigators in -- excuse
       me, I call it crash investigators. There is plenty of crash investigators
       in the city of Austin with the police department. They can be at patrol
       level and essentially they go through a two-week course that certifies
       them in going to vehicle accident scenes or crash scenes and looking
       at tire marks and damage on cars and basically just putting together
       essentially what happened during the crash and then being able to
       document in either a crash report or a diagram. So that's our initial
       training and I went through that many years ago. I have gone through
       that class twice, once when I became a detective.
               In 2012 I went through a vehicle dynamics class, which is a
       very intense physics- and mathematics-based class, to help you if you
       ever need to put mathematics on a crash like conservation of
       momentum or conservation of energy to try and basically investigate
       how a crash occurred.

9 RR 33.

       Sgt. Jones told the jury that he was not “an accident reconstructionist.” 9

RR 32. He explained:

       Q. What is an accident reconstructionist?
       A. An accident reconstructionist is actually an accident investigator or
       lead detective who has gone through multiple schools in
       reconstruction and essentially a crush discipline. They can determine
       how fast cars were going based on the crush inside the car. They have



       4
       At the time of his testimony, Jones was working for the Austin Police Department
(“APD”) as a patrol sergeant. 9 RR 31.
                                             21
      a lot of advanced physics training and mathematics training to be able
      to actually reconstruct how a crash happened.

9 RR 32.

      During a hearing outside the presence of the jury, Sgt. Jones elaborated on

the training he had received, testifying that his vehicle dynamics class was a two-

week course and that he had also received on-the-job training. 9 RR 36. He also

testified that, at the scene of the incident at issue here, he used a laser-based

surveyor’s machine known as the Leica Total Station to measure tire marks and

other things. 9 RR 37.

      During the hearing, Jones was asked whether he had developed a hypothesis

as to what had happened at the scene of the incident. He responded that he had

done so and that a full-blown accident reconstruction was not warranted in this

particular case:

      Q. Even though you weren't trained in formal accident reconstruction
      or vehicle crush or the like, correct?
      A. Yeah, this incident didn't need a full-blown construction. We do
      the reconstruction based on the need for it because it's very time and
      labor intensive. This is no more than a patrol officer would need to do
      on a regular crash. Just look at the tire marks, the resting positions of
      the vehicles, and determine or at least get a hypothesis about how
      those vehicles came to that position. You work backwards and there is
      no math involved.
      Q. So you're saying that the analysis that you performed in this
      particular case was nothing more than -- or any more specialized than
      what a regular patrol officer would do at a scene?
      A. A regular patrol officer who is an accident investigator.

9 RR 38.
                                           22
      Sgt. Jones pointed out that, “in vehicle homicide, they do approximately two

to three reconstructions a year out of the hundreds and hundreds of crashes.” 9 RR

39. He explained that an analysis involving “conservation of energy and

conservation of momentum based on Newton’s third law” was not required in this

particular case. 9 RR 39.

      Jones testified that he was required by his job to form hypotheses and make

conclusions about how accidents occurred:

      Q. In your training and experience, from the training that you've
      received, are you permitted to make conclusions or form hypotheses
      about how an accident occurred and to either attribute fault or
      something else?
      A. I'm mandated. It's my job.

9 RR 39.

      During the hearing, defense counsel asserted the following objection:

              THE COURT: Do you have an objection?
               MR. URRUTIA: Yes, Your Honor. I would have an objection
      to a hypothesis drawn by this officer. He is admittedly not an accident
      reconstructionist and his testimony is going to be based on what an
      officer would have documented at the scene. So his hypothesis is not
      based on any science with regard to accident reconstruction, but
      mainly based on just what he has gathered that's not any kind of
      specialized field. So qualifying him as an expert or an accident
      reconstructionist expert I think would be giving the witness undue
      credibility in front of the jury.
              So if he wants to talk about what he documented at the scene,
      that's fine. But with regard to the conclusions, I don't think he has the
      expertise to make those conclusions. So we would object to the
      testimony in that regard.

9 RR 40.
                                         23
       In response, the prosecutor pointed out, inter alia, that Jones had not been

tendered as an accident reconstructionist and that Jones had testified “that there

was no accident reconstruction required in this very, very … simple incident.” 9

RR 41.

       The trial court overruled the objection, stating that the officer would be

allowed “to testify as to his observations and conclusions based on his training.” 9

RR 41. In addition, the trial court asked the prosecutor “to once more clarify for

the record in front of the jury that the officer is not testifying as an accident

reconstruction expert but only based upon his conclusions as a trained officer

investigating accidents but not as a[n] accident reconstruction expert.”5 Id.

   2. Standard governing admission of expert testimony at trial

       The admission of expert testimony is governed by Rule 702 of the Texas

Rules of Evidence. That rule provides as follows:

       Rule 702 Testimony by Experts
       If scientific, technical, or other specialized knowledge will assist the
       trier of fact to understand the evidence or to determine a fact in issue,
       a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or
       otherwise.

Tex. R. Evid. 702.




       5
          When the direct examination of Sgt. Jones resumed in the presence of the jury, the State
elicited testimony that provided the clarification requested by the trial court. See 9 RR 42.
                                               24
      Before admitting expert testimony pursuant to this rule, “the trial court must

be satisfied that three conditions are met: (1) the witness qualifies as an expert by

reason of his knowledge, skill, experience, training, or education; (2) the subject

matter of the testimony is an appropriate one for expert testimony; and (3)

admitting the expert testimony will actually assist the fact-finder in deciding the

case.” Rodgers v. State, 205 S.W.3d 525, 527 (Tex. Crim. App. 2006). These

three conditions are commonly referred to, respectively, as (1) qualification, (2)

reliability, and (3) relevance. Vela v. State, 209 S.W.3d 128, 131 (Tex. Crim. App.

2006). Each of these requirements will be addressed in greater detail below.

      The burden of establishing the admissibility of the expert's opinion rests

upon the party offering the evidence. Lopez v. State, 628 S.W.2d 77, 79 (Tex.

Crim. App. 1982). The requirements for admissibility of expert testimony must be

satisfied “by a preponderance of the evidence under Rule 104(a).” Brown &

Rondon, Texas Rules of Evidence Handbook (2013) at 680 (citing Amis v. State,

910 S.W.2d 511, 517 (Tex. App.—Tyler 1995, pet. ref’d), and Kelly v. State, 792
S.W.2d 579, 585 (Tex. App.—Fort Worth 1990), aff’d, 824 S.W.2d 568 (Tex.

Crim. App. 1992)); see Tex. R. Evid. 104(a).

   3. Standard governing appellate review of trial court’s decision admitting
      expert testimony

      The admission of expert testimony is reviewed under the abuse-of-discretion

standard. Rodgers, 205 S.W.3d at 528; Harnett v. State, 38 S.W.3d 650, 657 (Tex.

                                          25
App.—Austin 2000, pet. ref’d). The appellate court must review the trial court's

ruling in light of what was before that court at the time the ruling was made.

Rodgers at 528. If the expert testimony at issue was admissible for any purpose,

the admission of that evidence must be upheld on appeal, even if that purpose was

not asserted at trial and even if the trial court gave the wrong reason for admitting

the evidence. King v. State, 129 S.W.3d 680, 683 (Tex. App.—Waco 2004, pet.

ref’d).

          “‘The question of whether a witness offered as an expert possesses the

required qualifications rests largely in the trial court's discretion. Absent a clear

abuse of that discretion, the trial court's decision to admit or exclude testimony will

not be disturbed.’” Rodgers, 205 S.W.3d at 528 n9, quoting Wyatt v. State, 23
S.W.3d 18, 27 (Tex. Crim. App. 2000); see Harnett, 38 S.W.3d 650, 657.

“[A]ppellate courts rarely disturb the trial court's determination that a specific

witness is or is not qualified to testify as an expert.” Rodgers at 528 n9; Vela, 209
S.W.3d 128, 136.

   4. The trial court did not abuse its discretion

          Here, the trial court could reasonably have concluded that the opinion

testimony of Sgt. Jones was admissible because the three prerequisites had been

satisfied, i.e., (1) that Jones qualified as an expert by reason of his knowledge,

skill, experience, training, or education; (2) that the subject matter of Jones’s


                                            26
testimony was an appropriate one for expert testimony; and (3) that admitting the

expert testimony would actually assist the jury in deciding the case. See Rodgers,

205 S.W.3d 525, 527.

          a. Jones was qualified to provide expert testimony

       No rigid formula exists for determining whether a particular witness is

qualified to testify as an expert. Harnett, 38 S.W.3d 650, 658. Instead, the nature

and extent of the expertise required of the witness must be measured against the

particular opinion the witness is offering. Roise v. State, 7 S.W.3d 225, 234 (Tex.

App.—Austin 1999), cert. denied, 531 U.S. 895, 121 S. Ct. 225, 148 L. Ed. 2d 160

(2000). Accordingly, qualification is a two-step inquiry: “A witness must first

have a sufficient background in a particular field, but a trial judge must then

determine whether that background ‘goes to the very matter on which [the witness]

is to give an opinion.’” Vela, 209 S.W.3d 128, 131. "The focus, then, is on the 'fit'

between the subject matter at issue and the expert's familiarity therewith….” Id. at

133.

       Rule 702 itself provides that the requisite expertise may have been acquired

through knowledge, skill, experience, training, or education. That rule expressly

refers to "specialized knowledge." Tex. R. Evid. 702. Such knowledge may be

acquired by virtue of the witness's experience, and there is no per se requirement




                                          27
that the witness be licensed or certified in a particular discipline. Harnett, 38
S.W.3d at 658-59.

      Moreover, a trial court need not exclude expert testimony simply because

the subject matter is within the comprehension of the average jury:

      If the witness has some special knowledge or additional insight into
      the field that would be helpful, then the expert can assist the trier of
      fact to understand the evidence or to determine a fact in issue. An
      expert "may add precision and depth to the ability of the trier of fact
      to reach conclusions about subjects which lie well within common
      experience." Because the possible spectrum of education, skill, and
      training is so wide, a trial court has great discretion in determining
      whether a witness possesses sufficient qualifications to assist the jury
      as an expert on a specific topic in a particular case.

Rodgers, 205 S.W.3d at 527-28 (citations omitted).

      In the instant case, the record supports a conclusion that Sgt. Jones had

training, experience, and specialized knowledge relating to the identification,

measurement, and significance of tire marks for purposes of basic crash

investigations. In light of this record, this Court should find that there has been no

clear abuse of discretion by the trial court.

      An appellate court may properly consider three criteria when assessing

whether a trial court has abused its discretion in ruling on an expert's

qualifications. Those criteria were addressed by the Court of Criminal Appeals in

Rodgers:

      First, is the field of expertise complex? The degree of education,
      training, or experience that a witness should have before he can
                                           28
      qualify as an expert is directly related to the complexity of the field
      about which he proposes to testify. If the expert evidence is close to
      the jury's common understanding, the witness's qualifications are less
      important than when the evidence is well outside the jury's own
      experience…. Second, how conclusive is the expert's opinion? The
      more conclusive the expert's opinion, the more important is his degree
      of expertise…. And third, how central is the area of expertise to the
      resolution of the lawsuit? The more dispositive it is of the disputed
      issues, the more important the expert's qualifications are.

Rodgers, 205 S.W.3d at 528 (citations omitted).

                i. The first criterion

      The first of these criteria asks, “[I]s the field of expertise complex?”

Rodgers, 205 S.W.3d at 528; see id. (“For example, DNA profiling is scientifically

complex; latent-print comparison (whether of fingerprints, tires, or shoes) is not.”).

      The answer in this case is “no.” Here, the trial court could reasonably have

concluded that “the expert evidence [was] close to the jury's common

understanding” and that a person could qualify as an expert in this narrow field

with relatively little education, training, and experience. Id. According to Sgt.

Jones, there are “plenty” of crash investigators employed by APD, and completion

of the two-week course that he described is sufficient to certify their competency to

do the work. See 9 RR 33.

      Jones was not proffered as an accident reconstructionist, and he made it clear

that he is not one. 9 RR 32, 40-41. Instead, he characterized his role with the

Vehicular Homicide Unit as “[j]ust a detective” who did “basic crash


                                          29
investigation.” 9 RR 32. He described his work as “looking at tire marks and

damage on cars and basically just putting together essentially what happened

during the crash and then being able to document in either a crash report or a

diagram.” 9 RR 33 (emphasis added). Jones also made it clear that an analysis of

the type performed by accident reconstructionists (i.e., those addressing

conservation of energy and conservation of momentum) was not required in this

case. 9 RR 39.

      The appellant relies heavily upon the fact that Sgt. Jones was a crash

investigator and not an accident reconstructionist. It is true that crash investigators

are not required to undergo as much training as accident reconstructionists. That

distinction, however, does not compel the conclusion that crash investigators have

no expertise. Nor does that distinction suggest that the analyses and conclusions of

crash investigators are inherently flawed. Those conclusions are, in a word,

“basic.” 9 RR 32. For purposes of this analysis, it is inconsequential that

additional conclusions could be made by a person with additional expertise. In

this particular case, for example, an accident reconstructionist might have been

able to “determine how fast cars were going based on the crush inside the car.” 9

RR 32. While information relating to vehicular speed might have had some

probative value, Sgt. Jones’s inability to provide that information does not suggest

that he was unable to accurately identify and measure tire marks, draw inferences


                                          30
from those marks, and “add precision and depth to the ability of the trier of fact to

reach conclusions” about the import of those marks. Rodgers, 205 S.W.3d at 528.

Accordingly, the Court should find that the field of expertise is not complex.

                   ii. The second criterion

       The second criterion that may be used by an appellate court when assessing

whether a trial court has abused its discretion in ruling on an expert's qualifications

asks this question: “[H]ow conclusive is the expert's opinion? The more

conclusive the expert's opinion, the more important is his degree of expertise.”

Rodgers, 205 S.W.3d at 528; see id. (“Testimony that ‘a given profile occurred one

time in 2.578 sextillion…’ requires a much higher degree of scientific expertise

than testimony ‘that the defendant's tennis shoe could have made the bloody shoe

print found on a piece of paper in the victim's apartment.’”).

       When Jones testified in the presence of the jury, his opinions were not

especially conclusive.6 He made numerous references to “acceleration marks,”

which is apparently a term of art. But when testifying about the actual acceleration

of the appellant’s vehicle (which is the testimony about which the appellant

complains), Jones’s testimony was often couched in language suggesting that his


       6
         In this case, the trial court did not, at the time of its ruling, have any specific
information as to the conclusions reached by Sgt. Jones in this case. See id. at 528-29 (“the
appellate court must review the trial court's ruling in light of what was before that court at the
time the ruling was made”).


                                                 31
conclusion might not be definitive. He testified, for example, that “it appeared

that the car was accelerating, moved, hit a solid object, and then started

decelerating.” 9 RR 54 (emphasis added); see also id. at 55 (“And it just appeared

to me that when it got to that final resting spot, it was still in acceleration”); id. at

60-61 (“It's a good indication that there's some acceleration there. Whether it

stopped and started accelerating or started accelerating during roll, it's difficult to

tell at that point.”). On the whole, Sgt. Jones’s testimony about the acceleration of

the appellant’s car was simply that the car “accelerated.” Only once did he make a

comment regarding the rate of that acceleration, and that particular comment was

both vague and couched in terms of a hypothesis. See 9 RR 62 (“So the hypothesis

after we completed our part of this mapping scene is that the Acura was up against

the dumpster, it started to accelerate rapidly”).

       Importantly, all of this witness’s jury testimony regarding the acceleration

marks and the import of those marks was preceded (as required by the trial court)

by assertions that Sgt. Jones was not an accident reconstructionist. See 9 RR 32,

41-42. Jones’s isolated reference to a “rapid[]” acceleration must be viewed

through that lens. The record is clear that, as a crash investigator, he was not

qualified to “determine how fast cars were going based on the crush inside the

car.” 9 RR 32.




                                            32
      This Court should find that this witness’s expert opinion was conclusive, at

most, only as to the location and identity of the various acceleration marks and the

paths taken by the two vehicles. It clearly did not purport to be conclusive as to

the rate of acceleration, evidence of which would have been significantly more

probative of the appellant’s intent than were Jones’s undetailed assertions that the

car “accelerated.”

      In his brief, the appellant argues that “Jones [gave] his opinion that

Appellant accelerated his vehicle toward Cunningham’s patrol car, implying that

Appellant acted intentionally or knowingly.” App. Brief at 14 (emphasis added).

While a person might infer from the totality of the evidence that the appellant acted

with one of those mental states (as the jury so found), Jones did not imply any such

thing. His comments focused on the tire marks at the crime scene and the

movement of the vehicles, not on the actions or mental state of the appellant. More

to the point, even if it is assumed that Jones did in fact “imply[] that Appellant

acted intentionally or knowingly,” his act of doing so cannot reasonably be

considered to be a conclusive expert opinion.

               iii. The third criterion

      The third criterion that may be used by an appellate court when assessing

whether a trial court has clearly abused its discretion in ruling on an expert's

qualifications asks this question: “[H]ow central is the area of expertise to the


                                          33
resolution of the lawsuit? The more dispositive it is of the disputed issues, the

more important the expert's qualifications are.” Rodgers, 205 S.W.3d at 528; see

id. (“If DNA is the only thing tying the defendant to the crime, the reliability of the

expertise and the witness's qualifications to give his opinion are more crucial than

if eyewitnesses and a confession also connect the defendant to the crime”)

       In the instant case, the appellant’s mental state was the primary issue in

dispute. See, e.g., 8 RR 215 (where defense counsel asserts, in opening statement,

“What he is on trial for you're going to have to divine and what the State is going

to ask you to divine is in that one instant what his intent was”); 10 RR 127 (where

defense counsel, during closing argument, states, “Judge for yourself. Look at the

video. See what it shows you. Is he reacting or is he intending?”).

       Sgt. Jones’s area of expertise was not central to the resolution of the charge

against the appellant. As was stated above, Jones’s testimony focused on the tire

marks and the movement of the vehicles, not on the actions or mental state of the

appellant. While Sgt. Jones’s testimony was consistent with the testimony of the

victim, i.e., Officer Cunningham, and provided circumstantial evidence of the

appellant’s mental state, it was neither crucial nor dispositive. The jury received,

from other sources, evidence that was likely more probative on the issue of intent,

such as Officer Cunningham’s eyewitness testimony and the video from his patrol

car (i.e., State’s Exh. 86).


                                          34
                iv. The trial court did not err

      Considered together, the three criteria weigh in favor of a determination by

this Court that the trial court did not abuse its discretion when it implicitly found

that Sgt. Jones was sufficiently qualified to provide expert testimony.

          b. Tire mark analysis was an appropriate topic for expert testimony

      Before admitting expert testimony pursuant to Rule 702, the trial court must

be satisfied that admitting the expert testimony is reliable, i.e., that “the subject

matter of the testimony is an appropriate one for expert testimony.” Rodgers, 205
S.W.3d 525, 527. An assessment of the reliability of proffered expert testimony is

governed by Rule 705(c), which provides, “If the court determines that the

underlying facts or data do not provide a sufficient basis for the expert's opinion

under Rule 702 or 703, the opinion is inadmissible.” Tex. R. Evid. 705(c).

      In Kelly, the Court of Criminal Appeals held that scientific evidence must

meet three criteria to be reliable: "(a) the underlying scientific theory must be

valid; (b) the technique applying the theory must be valid; and (c) the technique

must have been properly applied on the occasion in question." Kelly v. State, 824
S.W.2d 568, 573 (Tex. Crim. App. 1992). Notwithstanding that ruling, trial courts

are afforded considerable flexibility in assessing reliability, and the three Kelly

criteria do not always apply:

      And even if the traditional Kelly reliability factors do not perfectly
      apply to particular testimony, the proponent is not excused from
                                           35
      proving its reliability. As the Texas Supreme Court recognized, “The
      court in discharging its duty as gatekeeper must determine how the
      reliability of particular testimony is to be assessed.” The reliability
      inquiry is, thus, a flexible one. In some cases, the reliability of
      scientific knowledge will be at issue; in others, “the relevant
      reliability concerns may focus upon personal knowledge or
      experience.” But the proponent must establish some foundation for
      the reliability of an expert's opinion. “Experience alone may provide
      a sufficient basis for an expert's testimony in some cases, but it cannot
      do so in every case.”

Vela, 209 S.W.3d 128, 134 (citations omitted, emphasis added).

      In the instant case, the trial judge could reasonably have concluded that the

testimony of Sgt. Jones concerning tire marks and their significance was reliable

by virtue of Jones’s completion of the initial two-week course on crash

investigation, his completion of the additional course on vehicle dynamics, his on-

the-job training, and his experience as a detective in the APD Vehicular Homicide

Unit. As described by Sgt. Jones, the initial course “certifies them [i.e., APD crash

investigators] in going to vehicle accident scenes or crash scenes and looking at

tire marks and damage on cars and basically just putting together essentially what

happened during the crash.” 9 RR 33 (emphasis added).

      The appellant has not established that the trial court abused its discretion

when it implicitly found that the subject matter of Jones’s testimony (i.e., the

location and significance of tire marks) was an appropriate topic for expert

testimony.



                                          36
          c. The expert testimony was relevant

      Before admitting expert testimony pursuant to Rule 702, the trial court must

be satisfied that admitting the expert testimony is relevant, i.e., that it “will actually

assist the fact-finder in deciding the case.” Rodgers, 205 S.W.3d 525, 527. In the

instant case, the trial court could reasonably have concluded that the testimony of

Sgt. Jones concerning the tire marks and other features of the crime scene would

shed light on the events that occurred there. That testimony was relevant, in

particular, for purposes of establishing the paths in which the two vehicles traveled

during the incident. Those issues, in turn, had a bearing on the issue of whether the

appellant acted intentionally or knowingly, on the issue of whether Officer

Cunningham was threatened, and on the issue of whether the appellant’s vehicle

was used or exhibited as a deadly weapon. In short, the evidence supports a

finding by this Court that the trial court did not abuse its discretion when it

implicitly determined that Sgt. Jones’s testimony was relevant.

          d. No abuse of discretion has been shown

      Because no clear abuse of discretion has been shown, the appellant’s second

point of error should be overruled.

   5. Any error was harmless

      Assuming, arguendo, that the trial court erred by overruling the appellant’s

objections to the challenged testimony, any error was harmless. Generally, the


                                           37
erroneous admission of evidence is non-constitutional error governed by Rule

44.2(b) if the trial court's ruling merely offends the rules of evidence. Bagheri v.

State, 119 S.W.3d 755, 762-63 (Tex. Crim. App. 2003). Under Rule 44.2(b), any

non-constitutional error "that does not affect substantial rights must be

disregarded." Tex. R. App. P. 44.2(b). A substantial right is affected if the error

had a substantial and injurious effect or influence in determining the jury's verdict.

King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). A criminal conviction

should not be overturned for non-constitutional error if the appellate court, after

examining the record as a whole, has fair assurance that the error either did not

influence the jury or had but slight effect. Johnson v. State, 967 S.W.2d 410, 417

(Tex. Crim. App. 1998).

       In the instant case, the appellant complains, inter alia, “Clearly, the

admission of Jones’s opinion that Appellant accelerated towards Cunningham

affected the jury’s verdict. This was the State’s only evidence that Appellant acted

intentionally or knowingly, and therefore, necessarily affected the outcome of

Appellant’s trial.” App. Brief at 17-18 (footnote omitted).7 As was pointed out




       7
         The omitted footnote states, “Other witnesses testified as to the events in this case, and
the jury was shown video, but no one testified Appellant’s actions were intentional or knowing.
On the contrary, the record reflects that Appellant was simply trying to “get away” and was in
the throws of a ‘fight or flight’ response.” App. Brief at 18 n3.
                                                 38
above, Sgt. Jones neither stated nor implied anything about the appellant’s mental

state.

         As a starting point, it should be noted that any potential harm associated

with testimony addressing acceleration was minimized because the prosecutor

(pursuant to the trial court’s directive) elicited from Jones testimony that he was

not an accident reconstructionist. See 9 RR 41- 42. That fact is significant here in

light of Jones’s testimony that only accident reconstructionists are able to

determine vehicular speeds. See 9 RR 32.

         The potential strength of the challenged testimony was also mitigated by the

fact that Jones’s testimony was often couched in language suggesting that his

conclusion might not be definitive. He testified, for example, that “it appeared

that the car was accelerating, moved, hit a solid object, and then started

decelerating.” 9 RR 54 (emphasis added).

         Perhaps most importantly, any error relating to the admission of Sgt. Jones’s

opinion testimony was rendered harmless by the fact that the same facts are proven

by other properly admitted evidence. See Brooks v. State, 990 S.W.2d 278, 287

(Tex. Crim. App. 1999). In particular, Jones’s testimony regarding the

acceleration of the appellant’s vehicle was harmless because the fact of that

acceleration was also established by Officer Cunningham’s testimony about the

movement of that car toward him. Cunningham testified, for example, that the


                                            39
appellant “[p]ulls forward and hits me head-on.” 10 RR 22. The following

testimony is another example:

      Q. All right. So the car accelerates forward, hits you in the front.
      What do you do from there?
      A. Radio in that I have been hit, been struck.

10 RR 23 (emphasis added). See also 10 RR 28-29 (“Well, at this point I'm

moving backwards and not in control of my vehicle and the other vehicle is not

stopping”); 10 RR 20 (“The suspect vehicle pushed my vehicle and the trunk

wrapped around a large oak tree”); 10 RR 57 (where Cunningham agrees that he

“[got] bumped”).

      In addition, the video captured by the Officer Cunningham’s police car was

played for the jury. See State’s Exh. 86; 10 RR 37. The jury also viewed a

surveillance video that captured the incident. See State’s Exh. 83; 9 RR 7-9.

Those videos actually displayed, from two different vantage points, the events at

issue here, events that Sgt. Jones did not witness and could describe only on the

basis of his analysis.

      Finally, to the extent that the appellant complains about Sgt. Jones’s use of

the word “acceleration,” that usage was harmless because that same word was also

used by another expert witness who was not present when the incident occurred.

Specifically, Dr. Al Yonovitz—an audiologist who testified as a witness for the

defense—testified about his analysis of the DMAV video and audio from Officer


                                         40
Cunningham's police car. When questioned by defense counsel during direct

examination, Dr. Yonovitz testified as follows, stating not only that the appellant’s

car accelerated, but also that the appellant did so :

      (BY MR. ESTRADA) I'll play that again.
       (Audio played)
      Q. (BY MR. ESTRADA) Then we have the next event here.
      A. Is Macias' car accelerates. You can hear the engine rev and it's
      moving forward now.
      Q. And what are we looking at?
      A. It's only three seconds since the impact.
      Q. And what are we looking at, doctor?
      A. At this point Macias is accelerating forward and you can hear the
      engine rev.

10 RR 106 (emphasis added). See also 10 RR 102 (“Macias then accelerates

forward. The engine revs and that's clearly audible and measurable.”

      This Court should find that any error was harmless.

   6. Conclusion

      For all of the reasons set forth above, the appellant’s second point of error

should be overruled.




                                          41
        THE STATE’S REPLY TO THE THIRD POINT OF ERROR

      THE EVIDENCE IS LEGALLY SUFFICIENT TO ESTABLISH THAT THE
      APPELLANT ACTED EITHER INTENTIONALLY OR KNOWINGLY.

                             Argument and Authorities

      In his third point of error, the appellant asserts, “The evidence is insufficient

to show Appellant committed the offense in this case intentionally or knowingly.”

Appellant’s Brief at 18. That point lacks merit and should be overruled.



   1. Standard governing legal-sufficiency review

      When assessing the legal sufficiency of the evidence to support a conviction,

"the relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 5 (1979) (emphasis in original);

see Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Other

pertinent information about this standard is summarized above in relation to the

appellant’s first point of error. That summary is incorporated herein by reference.

   2. Definitions of “intentionally” and “knowingly”

      The appellant was found guilty of aggravated assault, an offense defined by

Penal Code section 22.02. To commit that offense, the actor must, inter alia,

“commit an assault as defined in Section 22.01.” Tex. Penal Code § 22.02(a). To

                                          42
commit an assault under the pertinent subsection of section 22.01, the actor must

“intentionally or knowingly threaten another with imminent bodily injury.” Id., §

22.01(a)(2) (emphasis added).

        The resolution of the appellant’s claim hinges upon the definitions of the

terms “intentionally” and “knowingly.” For purposes of a sufficiency analysis, the

elements of an offense are defined, not by reference to the indictment or the jury

charge, but instead by reference to a hypothetically correct jury charge. Anderson,

416 S.W.3d 884, 889 (Tex. Crim. App. 2013); Malik, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997). Such a charge is “one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State's burden of

proof or unnecessarily restrict the State's theories of liability, and adequately

describes the particular offense for which the defendant was tried." 953 S.W.2d at

240.

       In this case, a hypothetically correct jury charge would track the applicable

portions of the Penal Code’s definitions of the terms “intentionally” and

“knowingly.” The Code provides, inter alia, as follows:


       § 6.03. Definitions of Culpable Mental States
         (a) A person acts intentionally, or with intent, with respect to the
       nature of his conduct or to a result of his conduct when it is his
       conscious objective or desire to engage in the conduct or cause the
       result.
         (b) A person acts knowingly, or with knowledge, with respect to the
       nature of his conduct or to circumstances surrounding his conduct

                                           43
      when he is aware of the nature of his conduct or that the
      circumstances exist. A person acts knowingly, or with knowledge,
      with respect to a result of his conduct when he is aware that his
      conduct is reasonably certain to cause the result.
      ***

Tex. Penal Code § 6.03.8

      Assault under Penal Code section 22.01(a)(2) is a conduct-oriented offense,

focusing upon the act of making a threat, regardless of any result that threat might

cause. Landrian v. State, 268 S.W.3d 532, 536 (Tex. Crim. App. 2008).

Consequently, the definitions of "intentionally" and "knowingly" included in a

hypothetically correct jury charge should only reference the nature of the conduct,

not the result of the conduct. See McQueen v. State, 781 S.W.2d 600, 603 (Tex.

Crim. App. 1989). In other words, a hypothetically correct jury charge in this case

would instruct the jury that “[a] person acts intentionally, or with intent, with

respect to the nature of his conduct … when it is his conscious objective or desire

to engage in the conduct” (Tex. Penal Code § 6.03(a)) and that “[a] person acts

knowingly, or with knowledge, with respect to the nature of his conduct or to

circumstances surrounding his conduct when he is aware of the nature of his

conduct or that the circumstances exist” (id., § 6.03(b)).




      8
          These definitions were set forth in the jury charge. CR 79.
                                                44
   3. The evidence is legally sufficient to establish that the appellant acted
      intentionally or knowing
      It is well settled that “[i]ntent may … be inferred from circumstantial

evidence such as acts, words, and the conduct of the appellant.” Merritt v. State,

368 S.W.3d 516, 526 (Tex. Crim. App. 2012); see Patrick v. State, 906 S.W.2d
481, 487 (Tex. Crim. App. 1995). During a sufficiency analysis, direct and

circumstantial evidence must be treated equally. Clayton, 235 S.W.3d at 778.

"Circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor, and circumstantial evidence alone can be sufficient to establish guilt."

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

      Suggesting that he did not intentionally or knowing threaten Officer

Cunningham, the appellant refers to testimony from his accomplice that the

appellant “was trying to ‘get away’ from the situation.” App. Brief at 20.

However, that argument misses the mark because the standard of review requires

that the all of the evidence be viewed in the light most favorable to the State. In

light of the circumstantial evidence that the appellant intentionally or knowingly

caused his vehicle to strike the patrol car, this Court should disregard any evidence

suggesting that the appellant did not act with the requisite mental state. See

Jackson, 443 U.S. 307, 319.

      The evidence clearly establishes that the appellant was driving his car when

the car backed into the dumpster and then moved forward toward the police car.

                                          45
For example, the appellant’s accomplice, Austin Hanlon, described how the

appellant put the car in gear and caused it to move. 9 RR 122. He specifically

testified that the car backed up and went forward. Id. Indeed, as described by

Hanlon, the appellant drove the car into the police car three times:

      Q. So you say he put the car in gear. Do you recall if he went
      backwards first before he went forwards?
      A. He went forwards. Forwards first and then hit the police car.
      Q. Then what happened?
      A. Then backed up to try to get away from the police car and proceed
      to hit the police car again.
      Q. Then what happened?
      A. Then backed up again and proceeded to hit a third time.
      Q. So you think he hit it three times?
      A. Yes.
      Q. And if the videotape shows something different, you wouldn't have
      any argument with that?
      A. No, sir.

9 RR 122 (emphasis added).

      And the evidence suggests that the appellant was fully aware that the vehicle

in front of him was a police car. The appellant first saw the police car when he and

his accomplice were exiting the building that they had burglarized. 9 RR 120. The

accomplice testified that it was a black and white police car and that “it was clear

that it was an APD officer.” 9 RR 121.

      In this situation, the jury could reasonably have concluded that the appellant

made no attempt to avoid the police car as the appellant drove forward. Officer

Cunningham testified that there were multiple access points from which to enter


                                          46
and exit the parking lot. 10 RR 23. He also testified that, before the initial

collision occurred, there was sufficient space between the vehicles for the appellant

to turn his car and flee the scene if the appellant wanted to do so. Id.

       The appellant asserts that “he was shot multiple times and incapacitated.”

App. Brief at 20. It is true that the appellant was shot during the incident. 9

However, the evidence supports a rational inference that the offense was

completed before the shooting even began. Officer Cunningham testified that he

felt threatened when the appellant’s car first hit the police car. See 10 RR 22. It

was during the pause following that initial contact that Cunningham aimed his gun

and ordered the suspects to put their hands up. 10 RR 23-26. Dr. Yonovitz, the

audiologist who analyzed the DMAV video from the police car, provided the

following description of those events, pointing out that the appellant’s engine

revved shortly before the initial contact occurred:

       Macias hits the dumpster in the back, then drives forward. He does not
       stop. Then Officer Cunningham's car is moving forward and he does
       attempt to stop. And the car actually stops about .3 seconds before the
       impact. Macias then accelerates forward. The engine revs and that's
       clearly audible and measurable. And then Officer Cunningham opens
       his door and yells get your hands up. Twice he yells that. And very
       quickly after that, about a second or not, a little bit less, he begins
       multiple shots towards the car.


       9
         Viewed in the requisite light, the evidence supports an inference that, at the moment
when his car came to its final resting place, the appellant still had the capacity to operate the
vehicle in an intentional or knowing manner. After the shooting stopped thereafter, he managed
to get out of the car, stand by the door, and then get on the ground. 9 RR 125.
                                               47
10 RR 102-03; see id. at 106.

      The revving of the appellant’s engine refutes any suggestion that his car

merely coasted or rolled into the police car. The fact that the engine was revved

less than one second before impact suggests that the police car was in close

proximity to his car when the engine was revved. Viewed in the light most

favorable to the State, this evidence supports an inference that the appellant was, at

the very least, “aware” that his car would strike the police car virtually head-on,

with the officer inside of it, if the appellant accelerated. Tex. Penal Code §

6.03(b). The fact that the appellant took that action (as is reflected by the revving

of his engine) suggests that he either intended to collide with the police car or

knew that he would do so.

      The fact that the appellant’s car subsequently pushed the police car (with

Officer Cunningham hanging onto it) across the parking lot, over a curb, and into a

tree is further proof that the appellant acted with the requisite mental state.

      Finally, as was pointed out above in relation to the appellant’s first point of

error, Officer Cunningham suffered injuries to his leg and chest during this

incident. See 10 RR 33. That evidence supports an inference that the appellant

acted with intent to injure Officer Cunningham. An intent to use an object in a

manner capable of causing death or serious bodily injury can be inferred where the

actor actually uses the object to inflict injury. See, e.g., Bailey, 46 S.W.3d 487,
                                           48
491. Such an intent can also be inferred here by virtue of the evidence that

appellant used his car in a threatening manner. See McCain, 22 S.W.3d 497, 503

(“objects used to threaten deadly force are in fact deadly weapons”); see, e.g., 10

RR 27, 29, 33, 61.

      The appellant’s third point of error should be overruled.


                                      PRAYER

      WHEREFORE, the State requests that the Court overrule all of the

appellant’s points of error and affirm the judgment of the trial court.


                                        Respectfully submitted,

                                        Rosemary Lehmberg
                                        District Attorney
                                        Travis County, Texas


                                        /s/ M. Scott Taliaferro
Rachel Palacios                         M. Scott Taliaferro
Law Clerk                               Texas Bar No. 00785584
                                        Assistant District Attorney
                                        Director, Appellate Division
                                        District Attorney’s Office
                                        P.O. Box 1748
                                        Austin, Texas 78767
                                        Phone: 512.854.3626 Fax: 512.854.4810
                                        Email: scott.taliaferro@traviscountytx.gov
                                          and AppellateTCDA@traviscountytx.gov




                                          49
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

on the computer program used to generate this brief, that this brief contains 11,756

words, excluding words contained in those parts of the brief that Rule 9.4(i)

exempts from inclusion in the word count.

                                                            /s/ M. Scott Taliaferro
                                                            M. Scott Taliaferro



                          CERTIFICATE OF SERVICE

      I hereby certify that, on this 9th day of October, 2015, a copy of the

foregoing State's brief was sent, via U.S. mail, email, facsimile, or electronically

through the electronic filing manager, to the following attorney for the appellant:

      Kristen Jernigan, Esq.
      207 S. Austin Avenue
      Georgetown, TX 78626
      Fax No. (512) 931-3650
      Email: Kristen@txcrimapp.com


                                                            /s/ M. Scott Taliaferro
                                                            M. Scott Taliaferro




                                          50